FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA MURILLO CEBALLOS,                          No. 07-74307

               Petitioner,                       Agency No. A093-368-460

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Maria Murillo Ceballos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence factual findings of the IJ. Ramos v. INS, 246 F.3d 1264, 1266

(9th Cir.2001). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Murillo Ceballos

provided false testimony for the purpose of obtaining an immigration benefit,

thereby rendering her unable to establish the requisite good moral character for

cancellation of removal. See 8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B); see also

Ramos, 246 F.3d at 1266.

      PETITION FOR REVIEW DENIED.




                                          2                                     07-74307